Citation Nr: 9910902	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  94-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and veteran's mother


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran, who died in November 1976, had active service 
from September 1968 to September 1973.  The appellant is his 
widow.  

The veteran's first period of service extended from September 
3, 1968 to April 28, 1971, following which the veteran was 
given an honorable discharge.  The veteran re-enlisted and 
his second period of service extended from April 29, 1971 to 
September 6, 1973, following which he was separated from 
service under other than honorable conditions.  However, 
following the veteran's death, the character of the discharge 
for his second period of service was upgraded to under 
honorable conditions by an Army Discharge Review Board in 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1992 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO denied service connection for the cause of the 
veteran's death.

The Board notes that the claim of entitlement to service 
connection for the cause of the veteran's death was initially 
before the RO in April 1980, at which time the claim was 
denied.  A timely notice of disagreement was filed as to that 
decision and a Statement of the Case was issued to the 
appellant in August 1980.  A substantive appeal was not 
filed.  Accordingly, the April 1980 rating action became 
final.  Generally, once a claim has become final it may not 
be reopened in the absence of the submission of new and 
material evidence.  

The appellant filed to reopen the claim of entitlement to 
service connection for the cause of the veteran's death in 
December 1991.  In April 1992, she submitted copies of police 
reports pertaining to the veteran's death.  This evidence was 
accepted by the RO as new and material evidence to reopen the 
appellant's claim and accordingly, the issue is simply framed 
as entitlement to service connection for the cause of the 
veteran's death, as appears on the title page of this 
decision.  


FINDINGS OF FACT

1.  The veteran had active service from September 1968 to 
September 1973.  Pursuant to his service, the veteran 
received awards which included the Vietnam Service Medal, the 
Purple Heart, and the Bronze Star.

2.  The veteran died on November [redacted], 1976 at the age 
of 25.  The official death certificate stated that the cause 
of the veteran's death was suicide by drowning.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The appellant's claim for service connection for the 
cause of the veteran's death is not accompanied by any 
medical evidence to support her claim.

5.  The appellant's claim for service connection for the 
cause of the veteran's death is not plausible.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 
1154(b), 1310, 5107 (West 1991); 38 C.F.R. §§ 3.302, 3.312 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant argues that the veteran suffered from a 
psychiatric disability as a result of his military service, 
which ultimately led him to commit suicide.  Accordingly, she 
is claiming entitlement to service connection for the cause 
of the veteran's death.

The threshold question that must be resolved with regard to 
this claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Case law 
provides that, although a claim need not be conclusive to be 
well grounded, it must be accompanied by evidence.  A 
claimant must submit supporting evidence that justifies a 
belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Dixon v. Derwinski, 3 Vet. App. 261, 262 (1992).

Factual Background

The veteran's DD Form 214 shows that his awards and 
decorations included the Vietnam Service Medal, the Purple 
Heart, and the Bronze Star; that he served in the Republic of 
Vietnam (RVN) for 1 year and 4 months.  His military 
occupational specialty was that of armor crewman.

The service medical records were negative for complaints, 
findings, treatment or for a diagnosis of a psychiatric 
disorder.  A medical examination for separation purposes was 
conducted in March 1973, at which time a mental status 
examination revealed no significant mental illness.  

The death certificate shows that the veteran died at the age 
of 25 years on November [redacted], 1976 as a result of drowning.  
The certificate indicated that the veteran drowned in a car 
driven into the water, and that the death resulted from 
suicide.  At the time of the veteran's death, service 
connection was not in effect for any disease or disability.

In November 1977, the appellant filed an Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow or Child, at which time she indicted that she was 
claiming that the cause of the veteran's death was due to 
service.  In November 1977, the appellant was informed by the 
RO that her claim for death pension benefits had been denied, 
reasoning that the veteran's discharge from service on 
September 6, 1973 was under dishonorable conditions, and that 
in order for her to be eligible for such benefits, the 
veteran's discharge must have been under honorable 
conditions.

In August 1979, the appellant was informed that an Army 
Discharge Review Board had upgraded the character of the 
veteran's discharge for his second period of service to Under 
Honorable Conditions (General), and she was provided new 
separation documents.  

In an administrative determination rendered by the RO in 
January 1980, it was held that the veteran's discharge for 
the period of service ending on September 6, 1973 was under 
other than dishonorable conditions, and that therefore the 
appellant was entitled to burial and death benefits if she 
was otherwise eligible.

In December 1979, the appellant filed an Application for 
Dependency and Indemnity Compensation or Death Pension by 
Widow/er or Child, at which time she indicated that she was 
claiming that the cause of the veteran's death was due to 
service.  

In March 1980, additional service medical records were 
received which were negative for any complaints, findings, 
treatment or for a diagnosis of a psychiatric condition.  The 
records did include an August 1973 examination report, at 
which time a psychiatric evaluation was normal.

By rating action of April 1980, the RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was advised of this 
determination in April 1980.  In May 1980, the appellant 
filed a Notice of Disagreement with the April 1980 
determination.  A Statement of the Case was issued in August 
1980.  The appellant failed to file a timely substantive 
appeal and the April 1980 determination became final.

In June 1984, the appellant filed to reopen her appeal at 
which time she related that had it not been for his Vietnam 
flashbacks, the veteran would not have committed suicide.  
She was advised by the RO in correspondence dated in July 
1984, that the April 1980 denial of the claim was a final 
decision, and that evidence not previously submitted would 
need to be provided in order to reopen the claim.  

In March 1985, copies of an Army Discharge Review Board 
hearing conducted in June 1979 were received.  The case 
summary reflected that in February 1973, the veteran had 
requested a Chapter 10 in lieu of court martial for charges 
of absent without leave (AWOL), disrespect, and disobedience 
of lawful order (DOLO).  The veteran's request was denied and 
he was tried and sentenced by special court-martial.  It was 
further reported that shortly thereafter he was again on 
absent-without-leave status until August 1973 when he was 
apprehended, and that at that time he again requested a 
Chapter 10 and made a statement reflecting his thoughts about 
the service and giving reasons for his inability to perform 
well.  The request was approved and a separation with a 
"UD" took place on September 6, 1973.  It was noted that 
the appellant had submitted a DD 293, stating that the 
veteran experienced severe flashbacks of RVN action.  

The Army Discharge Review Board read and considered the 
appellant's DD 293, but found no evidence in the record that 
the appellant had submitted any documentation which supported 
her assertion that the veteran experienced flashbacks and 
refused medical treatment after being separated from service.  
This portion of the contentions was therefore rejected.  
However, the review board did grant an upgrade in the 
character of the veteran's separation status for his second 
period of service to a discharge under Honorable Conditions.  

In rating action dated in June 1985, the RO, having 
considered evidence in the form of the copies of the military 
proceedings pertaining to the upgrade of the veteran's 
discharge, determined that such evidence was not new and 
material and did not provide a basis upon which to reopen the 
claim, or reversal of the prior denial of the claim.  The 
appellant was advised of this decision in June 1985.

In December 1991, the appellant filed to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death.  In January 1992, the RO advised the 
appellant that the claim for service connected death benefits 
had previously been denied and that in order to reopen the 
claim, new and material evidence would be required.

In April 1992, the appellant submitted additional evidence 
consisting of a police report pertaining to the veteran's 
suicide which occurred on November [redacted], 1976.  A 
description of the incident revealed that on November [redacted], 
1976 at approximately 11:45 PM, an officer witnessed a car drive 
off a pier into the harbor.  The officer yelled for the operator 
(the veteran) to get out of the car since the left window was 
open.  The report indicated that the operator sat in the 
vehicle and waved to the officers smiling at them.  It was 
reported that the car remained afloat for 3-4 minutes during 
which time the operator made no attempt to get out of the 
car, then the vehicle nosed down with the operator still 
behind the wheel.  The vehicle was removed from the water by 
a tug boat, and the operator, still behind the wheel, was 
pronounced dead on the scene.  The cause of death was 
described as drowning by suicide.  The report indicated that 
the veteran was described as a mental case with suicidal 
tendencies.  The appellant supplied information which 
indicated that during the several weeks prior to the 
veteran's death, he had been drinking a lot, acting 
erratically, and had been talking about the big "V" war.  She 
also reported that he had a mental problem.  

In a May 1992 decision, the RO determined that new and 
material evidence had been submitted; however, the previous 
denial of entitlement to service connection for the cause of 
the veteran's death was continued.  The appellant filed a 
Notice of Disagreement with that determination in June 1992.  
A Statement of the Case was issued in December 1993.  A 
statement submitted by the appellant in January 1994 was 
apparently accepted as a substantive appeal.  A VA Form 1-9, 
appeal to the Board was filed by the appellant in May 1994, 
at which time she requested a hearing to be held before a 
member of the Board.  

The appellant and the veteran's mother provided testimony at 
a hearing held before a member of the Board in February 1997.  
The veteran's mother testified that the veteran refused to go 
for treatment although he had at times told her that he would 
"rather be dead than live like this."  The appellant 
testified that she had met the veteran during his AWOL period 
and that at that time the veteran's behavior was very normal.  
The appellant stated that the veteran would have 
conversations with her about Vietnam and would say how sorry 
he was for killing all those people in Vietnam.  The 
appellant could not recollect that the veteran had received 
any treatment for a mental condition, and indicated that the 
veteran would not go near a doctor.  She testified that when 
he returned from Vietnam he was depressed, went on drinking 
binges, carried on conversations about Vietnam, and 
experienced nightmares and flashbacks.  The veteran's mother 
presented testimony to the effect that the veteran received 
treatment at Fort Meade, Maryland, following his return from 
Vietnam, and that this treatment may have included 
psychiatric treatment.  Following the hearing, the case was 
held in abeyance 30 days pending the receipt of additional 
medical records.

The claim came before the Board in April 1997 at which time 
it was remanded for additional evidentiary development to 
include a request for additional service medical records, and 
service personnel records.  

Subsequently, additional service medical and personnel 
records were received which included a copy of a special 
court martial order dated in April 1973.  Also received was 
an undated statement from the veteran pertaining to his 
discharge request, at which time he mentioned that since he 
was young he had experienced bouts of depression with respect 
to the events around him.  He also mentioned that he had 
suffered from mental fatigue after nine months in the bush 
without a break.

In a September 1998 rating action/Supplemental Statement of 
the Case, the RO denied entitlement to service connection for 
the cause of the veteran's death.  

Applicable Law and Regulations

Service-connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused death or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310.  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (1998).

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury. Where no reasonable 
adequate motive for suicide is shown by the evidence, it will 
be considered to have resulted from mental unsoundness and 
the act itself considered to be evidence of mental 
unsoundness. A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self- destruction.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.302.  In the absence of a 
determination of an unsound mind, a veteran's death by 
suicide would be considered the result of his own willful 
misconduct, and service connection for the cause of death 
would be precluded.  38 C.F.R. §§ 3.301(a), 3.302(a).

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  38 C.F.R. 
§ 3.302(a)(1).  A person of unsound mind is incapable of 
forming an intent (mens rea, or guilty mind, which is an 
essential element of crime or willful misconduct).  38 C.F.R. 
§ 3.302(a)(2).  It is a constant requirement for favorable 
action that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a)(3).  

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequence of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  38 C.F.R. 
§ 3.302(b)(1).  The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.  38 C.F.R. § 3.302(b)(2).  	A 
reasonable adequate motive for suicide may be established by 
affirmative evidence showing circumstances which could lead a 
rational person to self-destruction.  38 C.F.R. 
§ 3.302(b)(3).  

Affirmative evidence is necessary to justify reversal of 
service department findings of mental unsoundness where 
Department of Veterans Affairs criteria do not otherwise 
warrant contrary findings.  38 C.F.R. § 3.302(c)(1).  In all 
instances any reasonable doubt should be resolved favorably 
to support a finding of service connection (see 38 C.F.R. §  
3.102).  38 C.F.R. § 3.302(c)(2) (1998).

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. §§ 1110.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.304(d).  
Where the condition noted during service is not, in fact, 
shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
service connection claim.  38 C.F.R. § 3.303(b).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Where a veteran served continuously for 90 days or more and a 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (1998).

Under the provisions of 38 U.S.C.A. § 1154, in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, the VA shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Although 38 U.S.C.A. § 1154 
does not establish service connection for a particular 
disability of a combat veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See Collette v. Brown, 
82 F.3d 389, 392 (Fed. Cir. 1996) (noting that § 1154(b) 
"does not create a statutory presumption that a combat 
veteran's alleged disease or injury is service-connected", 
but "considerably lighten[s] the burden of a veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in, or aggravated by, combat service"). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1997).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims indicated that an 
appellant need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran committed suicide by drowning in November 1976.  
At the time of his death, service connection was not in 
effect for any disease or disability.  The appellant argues 
that the veteran suffered from a psychiatric disability as a 
result of his military service, which led him to commit 
suicide and therefore claims entitlement to service 
connection for the cause of the veteran's death.

The initial question is whether the evidence supports the 
establishment of service connection for a psychiatric 
condition.  Generally, in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) and of a nexus between the in 
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
However, in order to establish service connection for the 
cause of death of a veteran, the first requirement, evidence 
of a current disability, is met by evidence of the condition 
that caused the veteran to die.  The death certificate 
reveals that the cause of the veteran's death was suicide due 
to drowning.  The second and third requirements, however, 
must be supported by evidence of record.  Ruiz v. Gober, 10 
Vet. App. 352, 356 (1997).

The second element under Caluza requires evidence of an in-
service disease or injury.  On review of the record, the 
Board notes that the veteran's service medical records for 
his periods of service reveal no findings or diagnosis 
related to any psychiatric disorder.  The remarks made by the 
veteran in an undated statement which was included in the 
service medical and personnel records, to the effect that he 
became depressed with the events around him and had since he 
was young, and that he suffered from mental fatigue during 
service, do not constitute findings, treatment or a diagnosis 
of a psychiatric condition, and in fact do not even appear to 
constitute specific complaints of a psychiatric nature made 
during service, as his statements were simply general 
characterizations, as opposed to a representation of specific 
symptomatology associated with any medical condition.  
Furthermore, the appellant has not presented any objective 
medical evidence of findings or diagnosis of a psychiatric 
disorder incurred during service, within the year following 
the veteran's discharge from service, or at any time 
following the veteran's discharge from service.  

The appellant and the veteran's mother have provided 
testimony to the effect that the veteran suffered from a 
psychiatric disability as a result of service which 
ultimately resulted in his suicide.  However, since the 
appellant and the veteran's mother are lay persons, they are 
unable to provide competent evidence as to a medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded because 
persons without medical expertise are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The appellant's representative has directed the Board's 
attention to the provisions of 38 U.S.C.A. § 1154(b) and has 
requested the application of that statute.  Initially, the 
Board notes that the veteran had a recognized citation of 
combat by virtue of his receipt of a Purple Heart; therefore, 
the provisions of 38 U.S.C.A. § 1154, relating to combat 
veterans are applicable to this case.  Under the provisions 
of 38 U.S.C.A. § 1154, in the case of any veteran who engaged 
in combat with the enemy in active service during a period of 
war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b) (West 1991).

The Board has considered the provisions of 38 U.S.C.A. § 
1154(b), which have been interpreted by the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) as 
liberalizing the modes of proof necessary to support a claim 
of entitlement to service connection for disability incurred 
by a combat veteran.  In Collette v. Brown, 82 F.3d 389 
(1996), the Federal Circuit set out a three-step sequential 
analysis: 1) The veteran (or in this case the appellant) must 
produce satisfactory lay or other evidence, that is, credible 
evidence which would allow a reasonable fact finder to 
conclude that the alleged disease or injury was incurred in 
the veteran's combat service; 2) If the proffered evidence is 
consistent with circumstances, conditions or hardships of 
service, a factual presumption arises that the alleged 
disease or injury is service connected; 3) Once the 
presumption of service connection arises, it must be 
determined whether the government met its burden of rebutting 
the presumption of service connection with clear and 
convincing evidence to the contrary.

Although 38 U.S.C.A. § 1154 does not establish service 
connection for a particular disability of a combat veteran, 
it aids the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. See id. at 508; see also Collette v. Brown, 82 F.3d 
389, 392 (Fed. Cir. 1996) (noting that § 1154(b) "does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected", but 
"considerably lighten[s] the burden of a veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service").  Both the Court of 
Appeals for Veterans Claims in Caluza, and the Federal 
Circuit, in Collette, noted that 38 U.S.C.A. § 1154(b) 
applies to the second element of a well-grounded claim; that 
is, whether a disease or injury was incurred or aggravated in 
service, and not to the questions of whether there is a 
current disability or a nexus to service. Caluza at 507; 
Collette at 392.

The Board having applied the provisions of 38 U.S.C.A. 
§ 1154(b) finds that the appellant has not presented 
satisfactory lay or other evidence, that is, credible 
evidence which would allow a reasonable fact finder to 
conclude that a psychiatric condition was incurred during the 
veteran's combat service.  In fact, as mentioned previously, 
the objective medical evidence both in service and post 
service is entirely negative for findings, treatment, or a 
diagnosis of any such condition.  In light of the complete 
absence of any objective evidence showing that the veteran 
incurred a psychiatric disability during service or at any 
time thereafter, the appellant's hearing testimony and 
statements and the hearing testimony of the veteran's mother 
to that effect, is neither considered satisfactory nor 
competent evidence for purposes of establishing that fact.  
Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 
(1995).  

Even assuming for the sake of argument that the veteran was 
mentally unsound at the time of his death in the absence of a 
reasonable adequate motive for suicide, the record is devoid 
of objective medical evidence to support the contention that 
the veteran suffered from mental unsoundness resulting from a 
psychiatric disorder that was related to his periods of 
military service.  While, the Board does not doubt the 
sincerity of the appellant's belief that the veteran 
developed mental illness during service which resulted in his 
suicide, the requisite medical evidence to support her claim 
must be provided by someone qualified by medical knowledge, 
training, experience, skill, or education which she has not 
been shown to possess.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore the Board concludes that the 
appellant has not presented a plausible claim that the 
veteran had a service-connected psychiatric disability which 
caused or contributed substantially and materially to his 
death.

Finally, the Board observes that the record also does not 
indicate, and the appellant has not claimed, that the veteran 
suffered from any non-psychiatric disability which was 
related to military service, and caused or contributed 
materially and substantially to his death.

In summary, in the absence of any medical evidence to show 
either that suicide by drowning, the official cause of the 
veteran's death, was attributable to mental unsoundness due 
to or the proximate result of a service connected disease or 
injury or that the veteran had any other service-connected 
disability which caused, or contributed significantly and 
materially to his death, the appellant's claim for service 
connection for the cause of the veteran's death is not 
plausible and must be denied as not well grounded.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that a claim which is not well-grounded is inherently 
implausible, and any error by the RO in the adjudication of 
the instant claim on its merits rather than on the issue of 
whether the claim is well-grounded could not be prejudicial.

Where a claim is not well-grounded the VA is obliged under 38 
U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete her application.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this instance, the December 1993 
statement of the case and the September 1998 supplemental 
statement of the case informed the appellant that she needed 
to submit competent medical evidence showing that the veteran 
complained of, was treated for and/or was diagnosed with a 
psychiatric condition and/or that there is a nexus between 
the cause of the veteran's death and service.


ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal of 
this issue is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

